Title: From Alexander Hamilton to Ross Bird, 22 May 1799
From: Hamilton, Alexander
To: Bird, Ross


          
            Sir,
            New York. May 22, 1799
          
          In consequence of the general Superintendence of the Recruiting Service having been confided to me, The Secretary at of War has sent me a copy of the instructions of Col. Butler to you of the 15 of April last.
          I see no reason for altering the destination which he has assigned to you. You will therefore continue the Tour of Salisbury as the head Quarters of your operations.
          Inclosed are two sets of recruiting instructions as they have been revised—and amended to which you will conform. That which is marked A will enable you to fill the blanks in the other.
          The Secretary at War will cause to be forwarded money cloathing arms accoutrements and Camp Utensils, to gether with some blank forms of oaths and returns & one or two setts of the articles of War. You will therefore forbear as much as circumstances will at all permit the purchase of any of these  articles and you will by all means forbear to purchase tents.
          You will inquire for Ensigns Daniel Newman and James Love lately appointed and you will in my name require them to join you and put themselves under your command. Your returns & other communications must be addressed to Major Bradley at Staunton Virginia
          With great
          Inform me from time to time as well as Major General Pinckney of your progress
          With great considrn yr ob ser
          Capt Ross Bird 4th Reg of US I Salisbury N Carolina
        